Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 4/14/2022.
Claim(s) 2-4 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1 and 5-7 is/are currently pending.

AFCP 2.0
The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the updated search and/or completed additional consideration are: All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith.

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 4/14/2022, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.


Allowable Subject Matter
Claim(s) 1 and 5-7 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Ishibashi et al. US 20110092238 (cited in Non-Final Rejection dated 10/6/2021), teaches longitude and longitude associated with a base station (see FIG. 15).
A close reference, Sarkar et al. US 20190261198 (cited in Non-Final Rejection dated 10/6/2021), teaches latitude/longitude information associated with a base station (see para. 0053).
A close reference, Yucek et al. US 20190075549, teaches storing wireless link longitude/latitude coordinate information (see para. 0100).
A close reference, Aldana et al. US 20200120458, teaches position determiner which can be located in a server which determines absolute geographic position such as latitude and longitude (see para. 0541 and 0586).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1 and 5-7, the cited prior art either alone or in combination fails to teach the combined features of:

the server accumulates a plurality of optimized beam tables, and selects therefrom an optimized beam table to be used by the first wireless communication device by referring to a subscriber database in which the subscriber information and information of the second wireless communication device installed for each subscriber are stored; 
the first wireless communication device obtains the optimized beam table selected by the server by communicating with the server, and performs a wireless communication using the obtained optimized beam table;
in the subscriber database, an installation location of the second wireless communication device and an installation direction of an antenna of the second wireless communication device are registered; and
in the subscriber database, a latitude and a longitude are registered as the installation location of the second wireless communication device.


Conclusion
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael K Phillips/Examiner, Art Unit 2464